

115 S169 IS: Countering Anti-Semitism and Anti-Israel Activities at the United Nations Act of 2017
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 169IN THE SENATE OF THE UNITED STATESJanuary 17, 2017Mr. Rubio (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo counter anti-Semitism at the United Nations, and for other purposes.
	
		1.Short title; table of
			 contents
			(a)Short
 titleThis Act may be cited as the Countering Anti-Semitism and Anti-Israel Activities at the United Nations Act of 2017.
			(b)Table of
 contentsThe table of contents is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Anti-Semitism and the United Nations. Sec. 4. Reform of United Nations Human Rights Council. Sec. 5. United States contributions to the United Nations Relief and Works Agency for Palestine Refugees in the Near East. Sec. 6. Report on United States contributions to the United Nations and to countries seeking to implement UN Security Council Resolution 2334. Sec. 7. Report to Congress on voting practices in the United Nations. Sec. 8. Report on anti-Semitic and anti-Israeli activity at the United Nations and its agencies.  2.DefinitionsIn this Act:
			(1)Appropriate
 congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Homeland Security and Governmental Affairs of the Senate; (D)the Committee on Foreign Affairs of the House of Representatives;
 (E)the Committee on Appropriations of the House of Representatives; and (F)the Committee on Oversight and Government Reform of the House of Representatives.
 (2)EmployeeThe term employee means an individual who is employed in the general services, professional staff, or senior management of the United Nations, including consultants, contractors, and subcontractors.
			(3)General
 AssemblyThe term General Assembly means the General Assembly of the United Nations.
			(4)Member
 StateThe term Member State means a Member State of the United Nations. Such term is synonymous with the term country.
 (5)RefugeeThe term refugee has the meaning given the term in section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)).
 (6)SecretaryThe term Secretary means the Secretary of State.
 (7)Secretary-GeneralThe term Secretary-General means the Secretary-General of the United Nations.
			(8)Security
 CouncilThe term Security Council means the Security Council of the United Nations.
			(9)United Nations
 entityThe term United Nations entity means any United Nations agency, commission, conference, council, court, department, forum, fund, institute, office, organization, partnership, program, subsidiary body, tribunal, trust, university or academic body, related organization or subsidiary body, wherever located, that flies the United Nations flag or is authorized to use the United Nations logo, including but not limited to those United Nations affiliated agencies and bodies identified as recipients of United States contributions under section 1225(b)(3)(E) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2424).
			(10)United States
 contributionThe term United States contribution means an assessed or voluntary contribution, whether financial, in-kind, or otherwise, from the United States Federal Government to a United Nations entity, including contributions passed through other entities for ultimate use by a United Nations entity. United States contributions include those contributions identified pursuant to section 1225(b)(3)(E) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2424).
			3.Anti-Semitism
			 and the United Nations
			(a)In
 generalThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to make every effort—
 (1)to ensure the issuance and implementation of a directive by the Secretary-General or the Secretariat, as appropriate, that—
 (A)requires all employees of the United Nations and its specialized agencies to officially and publicly condemn anti-Semitic statements made at any session of the United Nations or its specialized agencies, or at any other session sponsored by the United Nations;
 (B)requires employees of the United Nations and its specialized agencies, programs, and funds to be subject to punitive action, including immediate dismissal, for making anti-Semitic statements or references;
 (C)proposes specific recommendations to the General Assembly for the establishment of mechanisms to hold accountable employees and officials of the United Nations and its specialized agencies, programs, and funds, or Member States, that make such anti-Semitic statements or references in any forum of the United Nations or of its specialized agencies;
 (D)continues to develop and implement education awareness programs about the Holocaust and anti-Semitism throughout the world as part of an effort to combat intolerance and hatred; and
 (E)requires the Office of the United Nations High Commissioner for Human Rights (OHCHR) to develop programming and other measures that address anti-Semitism;
 (2)to secure the adoption of a resolution by the General Assembly that establishes the mechanisms described in paragraph (1)(C); and
 (3)to continue working toward further reduction of anti-Semitism in the United Nations and its specialized agencies, programs, and funds.
				(b)Withholding of
 fundsNotwithstanding any other provision of law, of the amounts appropriated or otherwise made available for the United Nations and its affiliated agencies under the heading Contributions for International Organizations for fiscal year 2017 and each fiscal year thereafter, no amounts may be obligated or expended until the President certifies to the appropriate congressional committees that no United Nations agency or United Nations affiliated agency grants any official status, accreditation, or recognition to any organization which promotes or condones anti-Semitism, or which includes any such organization as a subsidiary or member. Amounts appropriated in a fiscal year for use as a United States contribution to the United Nations, but withheld from obligation and expenditure pursuant to this subsection, shall revert to the United States Treasury at the end of such fiscal year and shall not be considered arrears to be repaid to any United Nations entity.
			(c)United States policy regarding United Nations Security Council Resolution 2334
 (1)FindingsCongress makes the following findings: (A)Clause 10 of section 8 of Article I of the Constitution of the United States reserves to Congress the power To define and punish … Offenses against the Law of Nations.
 (B)United Nations Security Council Resolution 2334, adopted on December 23, 2016, seeks to reaffirm that the establishment by Israel of settlements in the Palestinian territory occupied since 1967, including East Jerusalem … constitutes a flagrant violation under international law.
 (C)Congress has never included the building of such settlements in the definition of an Offence against the Law of Nations.
 (2)PolicyIt shall be the policy of the United States— (A)to reject the premise in United Nations Security Council Resolution 2334 that the establishment by Israel of settlements in the Palestinian territory occupied since 1967 constitutes a violation of international law;
 (B)to affirm that the establishment by Israel of settlements in the Palestinian territory occupied since 1967, including East Jerusalem, does not constitute an Offence against the Law of Nations, as defined by Congress; and
 (C)to prohibit United States funding of any United Nations entity that attempts to enforce United Nations Security Council Resolution 2334.
					4.Reform of United Nations Human Rights Council
 (a)In generalUntil the Secretary submits, to the appropriate congressional committees, a certification that the requirements described in subsection (b) have been satisfied—
 (1)the United States contribution to the regular budget of the United Nations shall be reduced by an amount equal to the percentage of such contribution that the Secretary determines would be allocated by the United Nations to support the United Nations Human Rights Council or any of its special procedures;
 (2)the Secretary shall not make a voluntary contribution to the United Nations Human Rights Council; and
 (3)the United States shall not run for a seat on the United Nations Human Rights Council. (b)CertificationThe annual certification referred to in subsection (a) is a certification made by the Secretary to Congress that the agenda of the United Nations Human Rights Council does not include a permanent item related to the State of Israel or the Palestinian territories.
 (c)Reversion of fundsAmounts appropriated and available for a United States contribution to the United Nations, but withheld from obligation and expenditure pursuant to this section shall immediately revert to the United States Treasury. The United States Government shall not consider such amounts to be arrears to be repaid to any United Nations entity.
			5.United States contributions to the United Nations Relief and Works Agency for Palestine Refugees in
			 the Near East
 (a)In generalSection 301(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2221(c)) is amended to read as follows:
				
 (c)Palestine refugees; considerations and conditions for furnishing assistanceThe United States may not provide contributions to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) for programs in the West Bank and Gaza, a successor entity or any related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity for programs in the West Bank and Gaza, until the Secretary certifies to the appropriate congressional committees (as defined in section 226) that—
 (1)no official, employee, consultant, contractor, subcontractor, representative, or affiliate of UNRWA—
 (A)is a member of Hamas or any United States-designated terrorist group; or (B)has propagated, disseminated, or incited anti-Israel, or anti-Semitic rhetoric or propaganda;
 (2)no UNRWA school, hospital, clinic, other facility, or other infrastructure or resource is being used by Hamas or an affiliated group for operations, planning, training, recruitment, fundraising, indoctrination, communications, sanctuary, storage of weapons or other materials, or any other purposes;
 (3)UNRWA is subject to comprehensive financial audits by an internationally recognized third party independent auditing firm and has implemented an effective system of vetting and oversight to prevent the use, receipt, or diversion of any UNRWA resources by Hamas or any United States-designated terrorist group, or their members; and
 (4)no recipient of UNRWA funds or loans is a member of Hamas or any United States-designated terrorist group.
						.
 (b)Sense of CongressIt is the sense of Congress that— (1)the President and the Secretary should lead a high-level diplomatic effort to encourage other responsible nations to withhold contributions to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (referred to in this section as UNRWA) to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat, or otherwise) until UNRWA has met the conditions listed in subparagraphs (A) through (F) of section 301(c) of the Foreign Assistance Act of 1961, as added by subsection (a);
 (2)citizens of recognized states should be removed from UNRWA’s jurisdiction; (3)UNRWA’s definition of a Palestine refugee should be changed to that used for a refugee by the Office of the United Nations High Commissioner for Refugees; and
 (4)it should be the goal of the United States to eliminate UNRWA and give the Office of the United Nations High Commissioner for Refugees full responsibility for Palestine refugees (as defined by the Office of the United Nations High Commissioner for Refugees).
 (c)ReportThe Secretary of State shall— (1)(A)fulfill the reporting requirement relating to the United Nations Relief and Works Agency under the Protracted Refugee Situations subheading in Senate Report 112–172, as referenced under the Migration and Refugee Assistance heading in Senate Report 113–81 and Senate Report 113–195; and
 (B)publish an unclassified version of the report not later than 60 days after the date of the enactment of this Act; or
 (2)if the Secretary is unable to fulfill the requirement under paragraph (1), submit a written justification to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes the specific reasons why such requirement cannot be met.
				6.Report on
			 United States contributions to the United Nations and to countries seeking
			 to implement UN Security Council Resolution 2334
			(a)In
 generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Director of the Office of Management and Budget shall submit a report to Congress that—
 (1)details all assessed and voluntary United States contributions, including in-kind contributions, to the United Nations and its affiliated agencies and related bodies during the previous fiscal year; and
 (2)identifies the United States assistance provided during the previous fiscal year to countries that are actively seeking to implement United Nations Security Council Resolution 2334.
 (b)ContentThe report required under subsection (a) shall include—
 (1)the total amount of assessed and voluntary United States contributions, including in-kind contributions, to the United Nations and United Nations affiliated agencies and related bodies;
 (2)the approximate percentage of United States contributions to each United Nations affiliated agency or body in such fiscal year compared to all contributions to such agency or body from any source in such fiscal year;
 (3)for each such contribution—
 (A)the amount of the contribution;
 (B)a description of the contribution (including whether assessed or voluntary);
 (C)the department or agency of the United States Government responsible for the contribution;
 (D)the purpose of the contribution; and
 (E)the United Nations or United Nations affiliated agency or related body receiving the contribution; and
 (4)for each country that is actively seeking to implement United Nations Security Council Resolution 2334, the total amount of assistance provided by the United States Government during the previous fiscal year.
				(c)Public
 availability of informationNot later than 14 days after submitting each report required under subsection (a), the Director of the Office of Management and Budget shall post a public version of the report on a text-based, searchable, and publicly available Internet website.
			7.Report to
 Congress on voting practices in the United NationsSection 406(b) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 2414a(b)) is amended—
 (1)in paragraph (5), by striking ; and and inserting , including a separate section detailing the voting records of each member country on resolutions that condemn the Government of Israel;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:
				
 (7)a table detailing the amount of direct United States foreign assistance provided to each member country alongside the voting comparison described in paragraph (5)..
 8.Report on anti-Semitic and anti-Israeli activity at the United Nations and its agenciesNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to the appropriate congressional committees that describes—
 (1)all activities at the United Nations and its subagencies that can be construed to exhibit an anti-Israel or anti-Semitic bias, including official statements, proposed resolutions, and United Nations investigations;
 (2)the use of United Nations resources to promote anti-Semitic or anti-Israel views, including publications, Internet websites, and textbooks or other educational materials used to propagate or disseminate political materials, including political rhetoric regarding the Israeli-Palestinian conflict;
 (3)the propagation, dissemination, or incitement of anti-Israel or anti-Semitic rhetoric or propaganda at the United Nations; and
 (4)specific actions taken by the United States Government to address the instances of anti-Israel or anti-Semitic activity at the United Nations described under paragraphs (1) through (3).
			